Citation Nr: 0314675	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  01-04 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1971 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2000, a 
statement of the case was issued in August 2000, and a 
substantive appeal was received in May 2001.  

In July 1999, the veteran filed a claim of service connection 
for post-traumatic stress disorder (PTSD).  As the issue of 
service connection for PTSD has not been adjudicated 
specifically, the Board refers such matter to the RO for 
initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995)


REMAND

The veteran was not specifically advised of the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) or its 
implementing regulations.  Additionally, the veteran has not 
been advised of his and VA's respective responsibilities as 
to obtaining relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  VA must inform the veteran of 
the foregoing before the Board may render a decision in this 
matter.

The claims file, furthermore, contains evidence not yet 
considered by the RO.  The Board has no jurisdiction to 
adjudicate this appeal before the RO issues a supplemental 
statement of the case (SSOC).  See Disabled American Veterans 
v. Principi, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003) (holding that the Board cannot review evidence prior to 
initial RO consideration of that evidence).  The RO must 
consider this new evidence before the Board takes action on 
this matter.

Thus, the case is remanded for the following action:

1.  The RO must inform the veteran of the 
provisions of VCAA and implementing 
regulations as well as VA's and his 
respective responsibilities as to 
obtaining relevant evidence.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio, supra.  The RO must ensure 
that all notification and development 
action required by VCAA is completed.  
See Id.

2.  Next, the RO must review the claims 
folder, to include the newly obtained 
evidence, and issue an SSOC concerning 
the issue of entitlement to an increased 
rating for a low back disability.  The 
Board asks that the provisions of VCAA be 
detailed in the SSOC.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
action has been completed.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




